ICJ_001_CorfuChannel_GBR_ALB_1948-12-17_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU DETROIT
DE CORFOU

ORDONNANCE DU 17 DECEMBRE 1948

1948

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

THE CORFU
CHANNEL CASE

ORDER OF DECEMBER 17th, 1948
La présente ordonnance doit étre citée comme suit:

« Affaire du détroit de Corfou, Ordonnance du 17 décembre 1948 :
C. I. J. Recueil 1948, p. 124. »

This Order should be cited as follows:

“Corfu Channel case, Order of December 17th, 1948:
I.C. J. Reports 1948, p. 124.”

 

N° de vente:
Sales number 13

 

 

 
124

INTERNATIONAL COURT OF JUSTICE

YEAR 1948.

Order made on December 17th, 1948.

THE CORFU
CHANNEL CASE

The International Court of Justice,

Having regard to Articles 48 and 50 of the Statute of the Court
and Article 57 of the Rules,

And to the fact that certain points have been contested between
the Parties which make it necessary to obtain an expert opinion,

After deliberation,
Decides that

I.

An expert opinion shall be obtained upon the following
points :

(1) You are requested to examine the situation in the
North Corfu Strait immediately before October 22nd, 1946,
from the point of view of (a) the position of the swept channel ;
(0) the effectiveness of the mine-clearance previously carried
out ; and (c) the risk of encountering floating mines in this
Channel owing to the proximity of the old minefields, and to
study the German documents in order to obtain information
from them concerning the types of mines laid in those mine-
fields.

(2) You are requested to examine the information and
documents available concerning the navigation of the Mauri-
tius, the Saumarez and the Volage, in order to ascertain what
conclusions, if any, may be drawn concerning the identity
of the type of mines which struck the two last-named vessels

4

1948.
December 17th
General List:

No. 1.
THE CORFU CHANNEL CASE (DEC. I7th, 1948) 125

with the type of mines discovered on November 13th, 1946,
and to state how far, in your opinion, these conclusions can
be regarded as valid.

(3) Youare requested to examine the information and docu-
ments available relating to the damage suffered by the Sau-
marez and the Volage, and to the fragments of a mine found
in the Volage, with a view to ascertaining what conclusions,
if any, may be drawn regarding the types of mine which
struck these vessels, and how far these conclusions can, in
your opinion, be regarded as valid.

(4) You are requested to examine the questions whether it
is possible to draw (a) from the position of the mines swept
on November 13th, 1946 ; (8) from the fact that a complete
mine-clearance of the Albanian waters in this area had not
yet been carried out at that time ; and (c) from the passage
of the Mauritius on the 22nd October, 1946, without striking
any mine, any conclusions, and, if so, what conclusions,
regarding the existence of a methodically laid minefield and
the object for which, in the light of the disposition of the
mines, they appear to have been laid.

(5) From the state of the mines swept on November 13th,
1946, can you draw any conclusions, and, if so, what conclu-
sions, as to the date on which they were moored, and, in
particular, on the question whether they were moored before
or after the 22nd October, 1946?

(6) Having regard to the replies given, by agreement
between the Parties, to the questions concerning the position
of the sun at Sibenik on October 17th and 18th, 1946, and on
the basis of the documents in the case, does the examination
of the factual circumstances concerning (a) the date, (6) the
time of day, (c) the lie of the land, (d) the conditions of
visibility, (e) the position of the objects (ships, mines, horns,
rails), (f) their form, colour and dimensions, lead you to the
conclusion that, in the circumstances in which the witness
Kovacic was situated, it was possible for him to see the load-
ing and the presence of GY mines on board two ships of the
M-class in Panikovac Cove and the rails on the ships ?

(7) You are requested to state your opinion as to

{a) the number of GY mines which a minelayer of the
M-class could load ;

(6) the time required by two ships of this class, each pos-
sessing a derrick and a steam winch, and lying approximately
in the positions indicated by the witness Kovacic, to take
their complete load of mines ; and
THE CORFU CHANNEL CASE (DEC. 17th, 1948) 126

(c) whether GY mines are normally fitted with horns when
they are loaded on ships, or whether, on the contrary, they
normally have to be fitted with the horns at the time when
they are moored.

(8) On the assumption that the mines discovered on
November 13th, 1946, were laid at some date within the few
preceding months, whoever may have laid them, you are
requested to examine the information available regarding
(a) the number and the nature of the mines, (b) the means
for laying them, and (c) the time required to do so, having
regard to the different states of the sea, the conditions of the
locality, and the different weather conditions, and to ascertain
whether it is possible in that way to draw any conclusions,
and, if so, what conclusions, in regard to (1) the means
employed for laying the minefield discovered on Novem-
ber 13th, 1946, and to (ii) the possibility of mooring those
mines with those means without the Albanian authorities
being aware of it, having regard to the extent of the measures
of vigilance existing in the Saranda region.

II. The duty of giving the expert opinion shall be entrusted
to a Committee of Experts composed of Commodore J. Bull, of
the Royal Norwegian Navy, Commodore S. A. Forshell, of the
Royal Swedish Navy, and Lieutenant-Commander S. J. W. Elffe-
rich, of the Royal Netherlands Navy.

The Experts shall elect a chairman from amongst their number

III. After undertaking to serve, each Expert shall make in
Court the following declaration :

“T solemnly declare upon my honour and conscience that I will
perform my duties in all sincerity and will abstain from divulging
or using, outside the Court, any secrets of a military or technical
nature which may come to my knowledge in the course of the
performance of my task.”

IV. The Registrar shall be responsible for the secretarial arran-
gements of the Committee of Experts. He may appoint a high
official of the Registry to perform these duties.

V. The Registrar shall place the pleadings, the documents filed
and the verbatim record of public sittings at the disposal of the
Experts.

VI. The Experts shall bear in mind that their task is not to
prepare a scientific or technical statement of the problems involved,
but to give to the Court a precise and concrete opinion upon the
points submitted to them.

VII. The Experts shall not limit themselves to stating their
findings ; they will also, as far as possible, give the reasons for these

6
THE CORFU CHANNEL CASE (DEC. 17th, 1948) 127

findings in order to make their true significance apparent to the
Court. If need be, they will mention any doubts or differences
of opinion amongst them.

VIII. The Experts shall file their report in the Registry, at the
latest, on the roth of January, 1949. The report shall be com-
municated by the Registry to the Agents of the Parties.

IX. The Court reserves the right to put further questions to
the Experts if it thinks fit.

Done in French and English, the English text being authoritative,
at the Peace Palace, The Hague, this seventeenth day of December,
nineteen hundred and forty-eight, in three copies, one of which
shall be placed in the archives of the Court, and the others handed
to the Agents of the Government of the People’s Republic of
Albania and of the Government of the United Kingdom of Great
Britain and Northern Ireland respectively.

(Signed) J. G. GUERRERO,
President.

(Signed) E. HAMBRO,
Registrar,
